     Case: 1:18-cv-07895 Document #: 15 Filed: 02/12/19 Page 1 of 1 PageID #:158

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Ronald Oliva
                                              Plaintiff,
v.                                                            Case No.: 1:18−cv−07895
                                                              Honorable Sara L. Ellis
Midland Credit Management, Inc., et al.
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 12, 2019:


       MINUTE entry before the Honorable Sara L. Ellis: Status hearing held on
2/12/2019. Discovery schedule: MIDP are due by 2/27/2019; written discovery to issue by
3/13/2019; final supplementation of MIDP is due by 6/21/2019; fact discovery closes on
7/18/2019. Status hearing set for 7/24/2019 at 9:30 AM. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
